               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

BRIAN MCCONNELL,                               )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )CIVIL ACTION 19-0174-WS-MU
                                               )
AMERICAN GENERAL LIFE                          )
INSURANCE COMPANY,                             )
                                               )
       Defendant.                              )

                                          ORDER
       The parties filed cross-motions for partial summary judgment, confined to
the single issue of the applicable standard of review of the defendant’s decision to
terminate the plaintiff’s benefits under ERISA. The Court ruled that, for purposes
of this action, 29 C.F.R. § 2560.503-1(h)(4)(i) applied to the plaintiff’s claim, that
the defendant violated this provision, and that in consequence the standard of
review applicable to the defendant’s decision to terminate benefits is de novo.
(Doc. 30). The matter is now before the Court on the defendant’s motion to
reconsider the first and third of these rulings. (Doc. 32). The plaintiff has filed a
response, (Doc. 33), and the motion is ripe for resolution.
       As the defendant recognizes, (Doc. 32 at 1), and as the Court has declared
many times, “[a] motion to reconsider is only available when a party presents the
court with evidence of an intervening change in controlling law, the availability of
new evidence, or the need to correct clear error or manifest injustice.” Gipson v.
Mattox, 511 F. Supp. 2d 1182, 1185 (S.D. Ala. 2007) (internal quotes omitted);
accord Nelson v. Whirlpool Corp., 668 F. Supp. 2d 1368, 1379 & n.3 (S.D. Ala.
2009) (the same rule applies to non-final orders).
       Motions to reconsider serve a valuable but limited function. They do
       not exist to permit losing parties to prop up arguments previously
        made or to inject new ones, nor to provide evidence or authority
        previously omitted. They do not, in short, serve to relieve a party
        of the consequences of its original, limited presentation.
Id. at 1379 (internal quotes omitted).
        The first issue resolved by the Court, as phrased by the defendant, was
whether “[t]he recent amendments to the claims regulations [specifically,
subsection (h)(4)(i)] apply to Plaintiff’s claim.” (Doc. 25 at 6). The defendant
argued the negative, based on explanatory introductory material regarding
applicability date offered by the Department of Labor in promulgating the new
regulatory language. (Id. at 6-8; Doc. 29 at 4-6). The Court ruled in the
affirmative, based on the clear language of the regulation itself, specifically,
Section 2560.503-1(p), titled “Applicability dates and temporarily applicable
provisions.” Because the defendant did not address the regulatory language or
even acknowledge its existence, it forfeited any argument (which would be
problematic in any event) that the introductory material (which the Court
described as a “summary statement” but which is technically termed part of the
preamble, see infra n.2) could override the regulation’s express terms. (Doc. 30 at
3-5).
        The defendant objects that, until the Court’s order, it had “no notice” that
anyone “dispute[d]” the proposition that the preamble controlled the applicability
of subsection (h)(4)(i). The defendant blames this on the plaintiff, who did not
contest the defendant’s position that the preamble provided the “operative”
language regarding applicability date and instead attempted to show that this
language should be construed in a manner favorable to the plaintiff. The
defendant believes it therefore should be given an opportunity now to show that
the preamble trumps the regulation or that it at least creates an ambiguity that must
be resolved in the defendant’s favor. (Doc. 32 at 2-9).
        To be clear, the legal theory on which the defendant’s motion for partial
summary judgment was based – that language in a preamble accompanying



                                           2
promulgation of a regulation obviates consideration of the regulatory language
itself – is patently incorrect. “In construing a statute we must begin, and often
should end as well, with the language of the statute itself.” Nesbitt v. Candler
County, 945 F.3d 1355, 1358 (11th Cir. 2020) (emphasis added, internal quotes
omitted).1 The same principle, of course, applies to regulatory construction:
“When we construe regulations, we begin with the language of the regulation, just
as we do for statutes.” Landau v. RoundPoint Mortgage Servicing Corp., 925 F.3d
1365, 1369 (11th Cir. 2019); accord Feaz v. Wells Fargo Bank, N.A., 745 F.3d
1098, 1105-06 (11th Cir. 2014); Kinnett Dairies, Inc. v. Farrow, 580 F.2d 1260,
1272 (5th Cir. 1978).2


       1
         The Eleventh Circuit has so stated on occasions too numerous to mention. E.g.,
In re: Dukes, 909 F.3d 1306, 1313 (11th Cir. 2018); United States v. Noel, 893 F.3d
1294, 1297 (11th Cir. 2018); Burch v. P.J. Cheese, Inc., 861 F.3d 1338, 1348 (11th Cir.
2017).
       2
         The defendant, without acknowledging this principle, insists that the
introductory statement regarding applicability date is the exclusive source of the
applicability date simply because that has been so in other instances. (Doc. 32 at 4-7).
And so it has – when the regulation itself contained no provision regarding effective date
and/or applicability date. Here, however, the regulation in subsection (p) explicitly
provides the test for applicability.

        The introductory material on which the defendant relies is not within the
regulation but within the antecedent material called the “preamble,” which includes all
language prior to the language actually amending the regulation. Natural Resources
Defense Council, Inc. v. South Coast Air Quality Management District, 651 F.3d 1066,
1073 (9th Cir. 2011). In particular, “effective dates” provisions are part of the preamble,
not the regulation. P.I.A. Michigan City Inc. v. Thompson, 292 F.3d 820, 825 (D.C. Cir.
2002); Santa Fe Energy Products Co. v. McCutcheon, 90 F.3d 409, 413 (10th Cir. 1996).
Only the regulation – not the preamble – carries the force of law. Harman Mining Co. v.
Director, Office of Workers’ Compensation Programs, 678 F.3d 305, 315 (4th Cir. 2012).
The preamble “is not an operative part of” the regulation and “should not be considered
unless the regulation itself is ambiguous.” El Comite para El Bienestar de Earlimart v.
Warmerdam, 539 F.3d 1062, 1070 (9th Cir. 2008) (internal quotes omitted); accord
Peabody Twentymile Mining, LLC v. Secretary of Labor, 931 F.3d 992, 998 (10th Cir.
2019); Wyoming Outdoor Council v. United States Forest Service, 165 F.3d 43, 53 (D.C.
Cir. 1999). It is thus indisputable that the defendant cannot invoke the applicability date
provision of the preamble without first addressing the regulation’s treatment of the
applicability date.

                                             3
       The defendant was free to ignore this bedrock principle, but neither its
decision to do so nor the plaintiff’s failure to catch the error compelled the Court
to play along. “[P]arties cannot waive the application of the correct law or
stipulate to an incorrect legal test.” Jefferson v. Sewon America, Inc., 891 F.3d
911, 923 (11th Cir. 2018). This proposition, whatever its outer boundaries,
certainly extends to black-letter law regarding the starting point of regulatory
construction.
       The defendant does not deny a court’s authority to reject a litigant’s flawed
analysis despite its opponent’s failure to point out the flaw. Nor could it plausibly
do so, given cases such as United States v. One Piece of Real Property, 363 F.3d
1099 (11th Cir. 2004), which held that “the district court cannot base the entry of
summary judgment on the mere fact that the motion was unopposed, but, rather,
must consider the merits of the motion.” Id. at 1101. What the defendant
proposes, however, is a litigant’s automatic entitlement to a second bite at the
apple – this time using the correct legal analysis identified by the Court –
whenever the litigant’s opponent fails in its briefing to object to the litigant’s
flawed analysis. The defendant believes this opportunity is appropriate because,
unless the opponent objects, the litigant has “no notice” that its flawed analysis
might not prevail.
       The Court rejects outright any suggestion by the defendant that a losing
litigant may obtain reconsideration simply because it did not expect to lose. In
litigation, there is always a risk of losing, and such a lax rule would both
contradict all manner of precedent and reward litigants for overconfidence rather
than for preparation and merit.
       In any event, and whatever may be the situation in other cases, the
defendant here plainly was on notice that its reliance on the preamble to the
exclusion of the regulatory language risked failure. The case law cited above
placed the defendant on notice that analysis had to begin with the regulation’s



                                           4
language. The regulation itself placed the defendant on notice of that language
and its inconsistency with the preamble. Both Jefferson and One Piece of Real
Property placed the defendant on notice that the Court could reject its legal theory
regardless of the plaintiff’s silence. Because the defendant was on notice that its
legal theory was wrong and that the Court could reject it despite the plaintiff’s
ignorance of the error, the defendant’s novel argument in support of
reconsideration fails on its own terms.
       The defendant cites authority for the proposition that reconsideration is
available (apparently under the manifest injustice prong) if a court “‘has made a
decision outside of the adversarial issues presented to the Court by the parties.’”
(Doc. 32 at 1-2 (quoting Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp.
2d 1366, 1369 (S.D. Fla. 2002)). Perhaps, but the Court has not done so. As
noted, the issue presented by the defendant was whether subsection (h)(4)(i)
“appl[ied] to the plaintiff’s claim,” (Doc. 25 at 5), and that is the issue the Court
addressed and resolved.
       Like all litigants, the defendant was master of its arguments and the support
it offered for them. In exercising this privilege regarding the issue of subsection
(h)(4)(i)’s applicability, the defendant elected to hinge its argument on the
preamble, to the exclusion of the regulatory language. No doubt the defendant had
good reasons for doing so; that effort having failed, however, the defendant is not
entitled to a do-over, because motions to reconsider “do not … serve to relieve a
party of the consequences of its original, limited presentation.” Nelson, 668 F.
Supp. 2d at 1379 (internal quotes omitted).
       The second issue resolved by the Court was whether the defendant’s
admitted failure to comply with subsection (h)(4)(i) altered the standard of review
of its benefits termination decision from arbitrary and capricious to de novo. The
defendant argued the negative, presenting only the very narrow argument that the
Eleventh Circuit in White v. Coca-Cola Co., 542 F.3d 848 (11th Cir. 2008), had
already resolved this complex issue in its favor, without further arguing that, if the


                                           5
issue was still open, it should now be resolved in the defendant’s favor. (Doc. 25
at 7; Doc. 29 at 7-9).3 The Court, analyzing White (as the defendant had not),
concluded that White did not resolve the issue and, in the absence of any other
argument in favor of arbitrary and capricious review, determined that de novo
review would apply in this case. (Doc. 30 at 5-8).
       The defendant’s argument on motion to reconsider echoes that regarding
the applicability of subsection (h)(4)(i): “In light of Plaintiff’s failure to address
[the defendant’s] interpretation of White, [the defendant] had no way of knowing
prior to the Court’s January 21, 2020 Order that further discussion of its reliance
on the language of White … would be necessary.” (Doc. 32 at 9-10). Again, the
defendant claims the right of a litigant to present a weak argument and, upon its
rejection by the Court, to try again, based on the opponent’s failure to point out to
the litigant the weaknesses in its argument.
       In a word, no. It is the responsibility of the litigant to marshal the
arguments it presents to the Court, and to present those arguments in as thorough
and persuasive a fashion as it desires, anticipating and (when possible) deflecting
potential weaknesses. A litigant can abdicate this responsibility, but it cannot
transfer the responsibility to its opponent. Once again, motions to reconsider “do
not … serve to relieve a party of the consequences of its original, limited
presentation.” Nelson, 668 F. Supp. 2d at 1379 (internal quotes omitted).
       For the reasons set forth above, the defendant’s motion for reconsideration
is denied.
       DONE and ORDERED this 26th day of February, 2020.


                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE

       3
         The defendant’s argument in its opening brief consisted of a single paragraph
simply citing White and a district court opinion. (Doc. 25 at 7). The defendant titled the
relevant section of its reply brief, “The Eleventh Circuit’s holdings on the issues in this
case control here …” (Doc. 29 at 7).

                                             6
